          Entered on Docket January 10, 2019

                                                            Below is the Order of the Court.


1

2                                                            ___________________
                                                             Christopher M. Alston
3                                                            U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)
4

5

6

7
     _______________________________________________________________

8

9

10
                         IN THE UNITED STATES BANKRUPTCY COURT
11
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13
                                                            IN CHAPTER 13 PROCEEDING
     In re:                                                 NO. 17-11970-CMA
14   RICHARD TRACEY DWYER,                                  EX PARTE
15
                                                            ORDER DISMISSING CASE
                     Debtor(s).
16
              THIS MATTER originally came before the Court on the Chapter 13 Trustee's motion to
17
     dismiss case (ECF No. 40). On July 30, 2018, the Court ordered that the Trustee could submit an
18
     ex parte order dismissing this case if the debtor failed to make each plan payment for the six-
19
     month period beginning August 2018, and to cure the $20,010.00 payment delinquency by
20
     September 25, 2018 (ECF No. 44). Based on the declaration from the Trustee’s office (ECF No.
21
     45), the debtor failed to comply with the Court’s order. It is therefore
22
              ORDERED that this case is dismissed.
23
                                             / / /End of Order/ / /
24
     Presented by:
25
     /s/ Jason Wilson-Aguilar       _
26   JASON WILSON-AGUILAR, WSBA #33582
     Chapter 13 Trustee
27   600 University St. #1300
     Seattle, WA 98101
28   (206) 624-5124


                                                                       Chapter 13 Trustee
     EX PARTE                                                       600 University St. #1300
     ORDER DISMISSING CASE - 1                                         Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
      Case 17-11970-CMA           Doc 47     Filed 01/10/19      Ent. 01/10/19 14:16:32 Pg. 1 of 1
